DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 5/27/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 6, 9, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Leech et al. (US. Pub. No. 20190302793 A1).
Regarding claim 1:
	Chen teaches:
A time of flight (ToF) system, comprising: a first photoemitter oriented such that light transmitted by the first photoemitter is reflected off objects at a first height (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
a photosensor configured to receive light reflected from a scene (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
and a controller configured to: cause a particular photoemitter from the photoemitter to transmit a modulated light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller which is used to drive a light emitter to emit indicator light.)
cause the photosensor to receive a reflected light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller for controlling a light sensor to sense light signals within its field of view.)
Chen does not explicitly teach a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height, wherein the second height is lower than the first height; a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height; and determine a depth map for the scene at a height corresponding to the particular photoemitter based on a phase difference between the modulated light signal and the reflected light signal.
	Leech teaches:
a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying distances. Also, see at least section [0030] regarding light-based ToF sensors.)
wherein the second height is lower than the first height (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying distances.)
and determine a depth map for the scene at a height corresponding to the particular photoemitter based on a phase difference between the modulated light signal and the reflected light signal (see at least the abstract and ¶[0014], [0018], [0020]-[0021], and [0037]-[0038] regarding generating a map and using a relative distance (i.e. could be depth) between the sensor and object for localizing a robot within the map.)
While combination of Chen and Leech does not explicitly teach a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by the ToF sensor arrangement for a robot of Leech et al. to include a third photoemitter with the same function as the first and second photoemitters at a different height. In other words, although the reference did not disclose a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height, the mere duplication of parts (i.e. the first and second photoemitters are the same) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. to include a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height, wherein the second height is lower than the first height; and determine a depth map for the scene at a height corresponding to the particular photoemitter based on a phase difference between the modulated light signal and the reflected light signal as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of including a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height, wherein the second height is lower than the first height; and determine a depth map for the scene at a height corresponding to the particular photoemitter based on a phase difference between the modulated light signal and the reflected light signal and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 2:
Chen does not explicitly teach wherein the ToF system is included in a navigation system for an autonomous robot, and wherein the navigation system is configured to determine a navigation route for the robot.
	Leech teaches:
wherein the ToF system is included in a navigation system for an autonomous robot (see at least ¶[0018], [0022], [0025], [0026], and [0029] regarding a navigation system and ToF system for a robot.) 
and wherein the navigation system is configured to determine a navigation route for the robot (see at least ¶[0026], [0033], and [0035] regarding general navigation or distinguishing objects/obstructions that can be navigated around.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. wherein the ToF system is included in a navigation system for an autonomous robot, and wherein the navigation system is configured to determine a navigation route for the robot as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the ToF system is included in a navigation system for an autonomous robot, and wherein the navigation system is configured to determine a navigation route for the robot and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 3:
Chen does not explicitly teach wherein the navigation system for the robot is configured to determine an adjustment to the navigation route for the robot based on the depth map.
	Leech teaches:
wherein the navigation system for the robot is configured to determine an adjustment to the navigation route for the robot based on the depth map (see at least ¶[0026], [0033], and [0035] regarding distinguishing objects/obstructions that can be navigated around (i.e. adjustments based on detected surroundings being generated in a map.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. wherein the navigation system for the robot is configured to determine an adjustment to the navigation route for the robot based on the depth map as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system for the robot is configured to determine an adjustment to the navigation route for the robot based on the depth map and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 4:
Chen does not explicitly teach wherein the first height corresponds to a height of a top of the robot, wherein the second height corresponds to a height of objects in the navigation route for the robot, and wherein the third height corresponds to a ground surface in front of the robot.
	Leech teaches:
wherein the first height corresponds to a height of a top of the robot (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying distances, one being towards the top of the robot.)
wherein the second height corresponds to a height of objects in the navigation route for the robot (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying, one being towards the middle of the robot.)
While combination of Chen and Leech does not explicitly teach wherein the third height corresponds to a ground surface in front of the robot, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by the ToF sensor arrangement for a robot of Leech et al. to include a third photoemitter with the same function as the first and second photoemitters at a different height which corresponds to a ground surface or alternate direction from the first and second photoemitters. In other words, although the reference did not disclose a third photoemitter with the same function as the first and second photoemitters at a different height which corresponds to a ground surface or alternate direction from the first and second photoemitters, the mere duplication of parts (i.e. the first and second photoemitters are the same) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. wherein the first height corresponds to a height of a top of the robot, wherein the second height corresponds to a height of objects in the navigation route for the robot as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the first height corresponds to a height of a top of the robot, wherein the second height corresponds to a height of objects in the navigation route for the robot and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 6:
Chen does not explicitly teach wherein the navigation system is further configured to identify an obstacle in the navigation route for the robot and a distance between the ToF system and the obstacle in the navigation route based on a depth map for the scene at the second height.
	Leech teaches:
wherein the navigation system is further configured to identify an obstacle in the navigation route for the robot (see at least ¶[0021], [0025]-[0026], and [0033]-[0036] regarding a navigation controller detecting and/or identifying objects.)
and a distance between the ToF system and the obstacle in the navigation route based on a depth map for the scene at the second height (see at least ¶[0017], [0020]-[0021], [0030], [0034], and [0036] regarding a relative distance to objects in a surrounding environment for mapping.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. wherein the navigation system is further configured to identify an obstacle in the navigation route for the robot and a distance between the ToF system and the obstacle in the navigation route based on a depth map for the scene at the second height as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system is further configured to identify an obstacle in the navigation route for the robot and a distance between the ToF system and the obstacle in the navigation route based on a depth map for the scene at the second height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 9:
	Chen teaches:
wherein the photosensor is configured to receive light reflected from the first height (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light which could be at a first height (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
Chen does not explicitly teach second height and third heights in the scene.
	Leech teaches:
second height (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying distances.)
While combination of Chen and Leech does not explicitly teach a third height, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by the ToF sensor arrangement for a robot of Leech et al. to include a third height. In other words, although the reference did not disclose a third ToF sensor oriented such that light transmitted by the third photoemitter is reflected off objects and received at a third height, the mere duplication of parts (i.e. a third height) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. to include a second height as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of including a second height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 23:
	Chen teaches:
A non-transitory computer readable medium (see at least ¶[0013], [0059], [0060], [0062], and [0083] regarding a memory.)
comprising instructions executable by one or more processors to: obtain a reference signal representing a modulated light signal (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
obtain a reflected light signal (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
wherein the reflected light signal represents received reflections of the modulated light signal transmitted by a particular photoemitter from a photoemitter (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter (i.e. could be a particular photoemitter) emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
a first photoemitter oriented such that light transmitted by the first photoemitter is reflected off objects at a first height (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
determine a phase difference between the reference signal and the reflected light signal (see at least ¶[0003], [0007], [0057], and [0087]-[0088] regarding a time period or time difference between emitting and receiving light.)
Chen does not explicitly teach wherein the set of three photoemitters comprises: a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height, wherein the second height is lower than the first height, and a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height; and determine a depth map for a scene at a height corresponding to the particular photoemitter based on the determined phase difference.
	Leech teaches:
wherein the set of three photoemitters comprises: a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying distances. Also, see at least section [0030] regarding light-based ToF sensors.)
wherein the second height is lower than the first height (see at least Fig. 2B “a side view of a robot vacuum”, Fig. 2C “a side view of a robot vacuum”, and ¶[0024] and [0027] regarding two photoemitters or ToF sensors disposed at varying distances.)
and determine a depth map for a scene at a height corresponding to the particular photoemitter based on the determined phase difference (see at least the abstract and ¶[0014], [0018], [0020]-[0021], and [0037]-[0038] regarding generating a map and using a relative distance (i.e. could be depth) between the sensor and object for localizing a robot within the map.)
While combination of Chen and Leech does not explicitly teach a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by the ToF sensor arrangement for a robot of Leech et al. to include a third photoemitter with the same function as the first and second photoemitters at a different height. In other words, although the reference did not disclose a third photoemitter oriented such that light transmitted by the third photoemitter is reflected off objects at a third height, wherein the third height is lower than the second height, the mere duplication of parts (i.e. the first and second photoemitters are the same) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. wherein the set of three photoemitters comprises: a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height, wherein the second height is lower than the first height; and determine a depth map for a scene at a height corresponding to the particular photoemitter based on the determined phase difference as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of wherein the set of three photoemitters comprises: a second photoemitter oriented such that light transmitted by the second photoemitter is reflected off objects at a second height, wherein the second height is lower than the first height; and determine a depth map for a scene at a height corresponding to the particular photoemitter based on the determined phase difference and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 24:
Chen does not explicitly teach further comprising instructions to provide the depth map to a navigation system for an autonomous robot.
	Leech teaches:
further comprising instructions to provide the depth map to a navigation system for an autonomous robot (see at least ¶[0018], [0022], [0025], [0026], and [0029] regarding a navigation system and ToF system for a robot. Also, see at least ¶[0026], [0033], and [0035] regarding general navigation or distinguishing objects/obstructions that can be navigated around.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. to further comprise instructions to provide the depth map to a navigation system for an autonomous robot as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of further comprising instructions to provide the depth map to a navigation system for an autonomous robot and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 26:
Chen does not explicitly teach further comprising instructions to identify an obstacle in a navigation route for an autonomous robot and a distance between the particular photoemitter and the obstacle based on a depth map for the scene at the second height.
	Leech teaches:
further comprising instructions to identify an obstacle in a navigation route for an autonomous robot (see at least ¶[0021], [0025]-[0026], and [0033]-[0036] regarding a navigation controller detecting and/or identifying objects.)
and a distance between the particular photoemitter and the obstacle based on a depth map for the scene at the second height (see at least ¶[0017], [0020]-[0021], [0030], [0034], and [0036] regarding a relative distance to objects in a surrounding environment for mapping.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Leech et al. to further comprise instructions to identify an obstacle in a navigation route for an autonomous robot and a distance between the particular photoemitter and the obstacle based on a depth map for the scene at the second height as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of further comprising instructions to identify an obstacle in a navigation route for an autonomous robot and a distance between the particular photoemitter and the obstacle based on a depth map for the scene at the second height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.

	Claim(s) 5, 7, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Leech et al. (US. Pub. No. 20190302793 A1) in further view of Bushman et al. (US. Pub. No. 20180169863 A1).
Regarding claim 5:
The combination of Chen and Leech does not explicitly teach wherein the navigation system is further configured to identify an overhanging object at the height of the top of the robot and a distance between the ToF system and the overhanging object based on a depth map for the scene at the first height.
	Bushman teaches:
wherein the navigation system is further configured to identify an overhanging object at the height of the top of the robot and a distance between the ToF system and the overhanging object based on a depth map for the scene at the first height (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include overhangs). Also, see Fig. 5B regarding the top of the robot.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al.  as modified by Leech et al. by the system of Bushman et al. wherein the navigation system is further configured to identify an overhanging object at the height of the top of the robot and a distance between the ToF system and the overhanging object based on a depth map for the scene at the first height as all systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system is further configured to identify an overhanging object at the height of the top of the robot and a distance between the ToF system and the overhanging object based on a depth map for the scene at the first height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Leech et al.
Regarding claim 7:
The combination of Chen and Leech does not explicitly teach wherein the navigation system is further configured to identify a cliff in the ground surface in front of the robot and a distance between the ToF system and the cliff based on a depth map for the scene at the third height.
	Bushman teaches:
wherein the navigation system is further configured to identify a cliff in the ground surface in front of the robot and a distance between the ToF system and the cliff based on a depth map for the scene at the third height (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include cliff-like freatures). Also, see at least ¶[0031], [0033]-[0034], and [0037] regarding cliff sensors monitoring the floor for cliff-like features in the floor topography.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al.  as modified by Leech et al. by the system of Bushman et al. wherein the navigation system is further configured to identify a cliff in the ground surface in front of the robot and a distance between the ToF system and the cliff based on a depth map for the scene at the third height as all systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system is further configured to identify a cliff in the ground surface in front of the robot and a distance between the ToF system and the cliff based on a depth map for the scene at the third height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Leech et al.
Regarding claim 25:
The combination of Chen and Leech does not explicitly teach further comprising instructions to identify an overhanging object at a height of a top of an autonomous robot and a distance between the particular photoemitter and the overhanging object based on a depth map for the scene at the first height.
	Bushman teaches:
further comprising instructions to identify an overhanging object at a height of a top of an autonomous robot and a distance between the particular photoemitter and the overhanging object based on a depth map for the scene at the first height (see at least ¶[0045], [0067], and [0087] regarding a robot passing/maneuvering under furniture, fixtures, and overhangs. Also, see at least ¶[0013] and [0067] regarding the robots detection of obstacles and avoidance (i.e. based on relative distance) of becoming stuck (i.e. which could be underneath an obstacle which is too low to the ground).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al.  as modified by Leech et al. by the system of Bushman et al. to further comprise instructions to identify an overhanging object at a height of a top of an autonomous robot and a distance between the particular photoemitter and the overhanging object based on a depth map for the scene at the first height as all systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of further comprising instructions to identify an overhanging object at a height of a top of an autonomous robot and a distance between the particular photoemitter and the overhanging object based on a depth map for the scene at the first height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Leech et al.
Regarding claim 27:
The combination of Chen and Leech does not explicitly teach further comprising instructions to identify a cliff in a ground surface in surrounding an autonomous robot and a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height.
	Bushman teaches:
further comprising instructions to identify a cliff in a ground surface in surrounding an autonomous robot and a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include cliff-like features at relative distances). Also, see at least ¶[0031], [0033]-[0034], and [0037] regarding cliff sensors monitoring the floor for cliff-like features in the floor topography.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al.  as modified by Leech et al. by the system of Bushman et al. to further comprise instructions to identify a cliff in a ground surface in surrounding an autonomous robot and a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height as all systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of further comprising instructions to identify a cliff in a ground surface in surrounding an autonomous robot and a distance between the particular photoemitter and the cliff based on a depth map for the scene at the third height and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Leech et al.

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Leech et al. (US. Pub. No. 20190302793 A1) in further view of Tang et al. (CN 108132068 A).
Regarding claim 8:
The combination of Chen and Leech does not explicitly teach wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude.
	Tang teaches:
wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold (see at least the abstract and pages 4, 7, and 9 regarding a comparison result and a first and second threshold value.)
wherein the second threshold is lower than the first threshold (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other).)
in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a first amplitude).)
and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a second amplitude).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al.  as modified by Leech et al. by the system of Tang et al. wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude as all systems are directed to systems for transmitting detection light to an object and one of ordinary skill in the art would have recognized the established function of having wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Leech et al.

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Leech et al. (US. Pub. No. 20190302793 A1) in further view of Koo et al. (US. Pub. No. 20080174268 A1).
Regarding claim 10:
The combination of Chen and Leech does not explicitly teach wherein the first, second, and third photoemitters comprise light emitting diodes.
	Koo teaches:
wherein the first, second, and third photoemitters comprise light emitting diodes (see at least ¶[0013]-[0015], [0034]-[0037], and [0044]-[0048] regarding a plurality of light emitting diodes.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al.  as modified by Leech et al. by the system of Koo et al. wherein the first, second, and third photoemitters comprise light emitting diodes as all systems are directed to autonomous vehicles or robots and one of ordinary skill in the art would have recognized the established function of having wherein the first, second, and third photoemitters comprise light emitting diodes and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Leech et al.

	Claim(s) 11-12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Bushman et al. (US. Pub. No. 20180169863 A1).
Regarding claim 11:
	Chen teaches:
An autonomous robot, comprising: a navigation system configured to determine a navigation route for the robot (see at least the abstract and ¶[0029] and [0033] regarding an autonomous robot (or self-guiding machine) navigating.)
and a time of flight (ToF) system, comprising: a photoemitter configured to transmit modulated light signals (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
a photosensor configured to receive light reflected from a scene (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
and a controller configured to: cause the photoemitter to transmit a modulated light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller which is used to drive a light emitter to emit indicator light.)
cause the photosensor to receive a reflected light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller for controlling a light sensor to sense light signals within its field of view.)
Chen does not explicitly teach wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off overhanging objects at a height of a top of the robot; determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies an overhanging object in the scene at the height of the top of the robot and a distance between the ToF system and the overhanging object; and provide the depth map to the navigation system.
	Bushman teaches:
wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off overhanging objects at a height of a top of the robot (see at least ¶[0045], [0067], and [0087] regarding a robot passing/maneuvering under furniture, fixtures, and overhangs. Also, see at least ¶[0013] and [0067] regarding the robots detection of obstacles and avoidance of becoming stuck (i.e. which could be underneath an obstacle which is to low to the ground).)
determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal (see at least ¶[0037] and [0068] regarding a depth map and/or depth map sensors.)
wherein the depth map for the scene identifies an overhanging object in the scene at the height of the top of the robot and a distance between the ToF system and the overhanging object (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include overhangs). Also, see Fig. 5B regarding the top of the robot.)
and provide the depth map to the navigation system (see at least ¶[0037]-[0038], [0045], and [0068] regarding a navigation system receiving input from a sensor system (i.e. including depth map sensors).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Bushman et al. wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off overhanging objects at a height of a top of the robot; determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies an overhanging object in the scene at the height of the top of the robot and a distance between the ToF system and the overhanging object; and provide the depth map to the navigation system as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off overhanging objects at a height of a top of the robot; determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies an overhanging object in the scene at the height of the top of the robot and a distance between the ToF system and the overhanging object; and provide the depth map to the navigation system and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 12:
Chen does not explicitly teach wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not get stuck underneath the overhanging object.
	Bushman teaches:
wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not get stuck underneath the overhanging object (see at least ¶[0045], [0067], and [0087] regarding a robot passing/maneuvering under or around furniture, fixtures, cliffs, and overhangs. Also, see at least ¶[0013] and [0067] regarding the robots detection of obstacles and avoidance of becoming stuck (i.e. which could be underneath an obstacle which is too low to the ground).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Bushman et al. wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not get stuck underneath the overhanging object as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not get stuck underneath the overhanging object and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 15:
	Chen teaches:
An autonomous robot, comprising: a navigation system configured to determine a navigation route for the robot (see at least the abstract and ¶[0029] and [0033] regarding an autonomous robot (or self-guiding machine) navigating.)
and a time of flight (ToF) system, comprising: a photoemitter configured to transmit modulated light signals (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off objects in the navigation route (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
a photosensor configured to receive light reflected from a scene (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
and a controller configured to: cause the photoemitter to transmit a modulated light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller which is used to drive a light emitter to emit indicator light.)
cause the photosensor to receive a reflected light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller for controlling a light sensor to sense light signals within its field of view.)
Chen does not explicitly teach determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies an obstacle in the navigation route and a distance between the ToF system and the obstacle; and provide the depth map to the navigation system.
	Bushman teaches:
determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal (see at least ¶[0037] and [0068] regarding a depth map and/or depth map sensors.)
wherein the depth map for the scene identifies an obstacle in the navigation route and a distance between the ToF system and the obstacle (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects/obstacles.)
and provide the depth map to the navigation system (see at least ¶[0037]-[0038], [0045], and [0068] regarding a navigation system receiving input from a sensor system (i.e. including depth map sensors).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Bushman et al. to determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies an obstacle in the navigation route and a distance between the ToF system and the obstacle; and provide the depth map to the navigation system as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of determining a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies an obstacle in the navigation route and a distance between the ToF system and the obstacle; and provide the depth map to the navigation system and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 16:
Chen does not explicitly teach wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not collide with the obstacle.
	Bushman teaches:
wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not collide with the obstacle (see at least ¶[0045], [0067], and [0087] regarding a robot passing/maneuvering under or around furniture, fixtures, cliffs, and overhangs. Also, see at least ¶[0013] and [0067] regarding the robots detection of obstacles and avoidance.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Bushman et al. wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not collide with the obstacle as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not collide with the obstacle and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 19:
	Chen teaches:
An autonomous robot, comprising: a navigation system configured to determine a navigation route for the robot (see at least the abstract and ¶[0029] and [0033] regarding an autonomous robot (or self-guiding machine) navigating.)
and a time of flight (ToF) system, comprising: a photoemitter configured to transmit modulated light signals (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0034], [0038], [0041], [0043], [0060], and [0067]-[0069] regarding a light emitter emitting indicator light for object or obstacle detection. It would be obvious that the light will hit the object or reflect off the object at a first height.)
a photosensor configured to receive light reflected from a scene (see at least the abstract and ¶[0007]-[0009], [0011]-[0012], [0030], [0033]-[0035], [0038]-[0039], [0043], and [0045]-[0046] regarding a light sensor which senses the indicator light (i.e. which would be reflecting off of the objects or obstacles, see ¶[0003]).)
and a controller configured to: cause the photoemitter to transmit a modulated light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller which is used to drive a light emitter to emit indicator light.)
cause the photosensor to receive a reflected light signal (see at least the abstract and ¶[0011], [0013], [0060], and [0062]-[0063] regarding a controller for controlling a light sensor to sense light signals within its field of view.)
Chen does not explicitly teach wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off a ground surface in front of the robot; determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies a cliff in the scene and a distance between the ToF system and the cliff; and provide the depth map to the navigation system.
	Bushman teaches:
wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off a ground surface in front of the robot (see at least ¶[0031], [0033]-[0034], and [0037] regarding cliff sensors monitoring the floor for cliff-like features in the floor topography.)
determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal (see at least ¶[0037] and [0068] regarding a depth map and/or depth map sensors.)
wherein the depth map for the scene identifies a cliff in the scene and a distance between the ToF system and the cliff (see at least ¶[0037] and [0068] regarding map sensors and generating a map of the environment which includes objects (i.e. which could include cliff-like features). Also, see at least ¶[0031], [0033]-[0034], and [0037] regarding cliff sensors monitoring the floor for cliff-like features in the floor topography.)
and provide the depth map to the navigation system (see at least ¶[0037]-[0038], [0045], and [0068] regarding a navigation system receiving input from a sensor system (i.e. including depth map sensors).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Bushman et al. wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off a ground surface in front of the robot; determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies a cliff in the scene and a distance between the ToF system and the cliff; and provide the depth map to the navigation system as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the photoemitter is oriented such that light transmitted by the photoemitter is reflected off a ground surface in front of the robot; determine a depth map for the scene based on a phase difference between the modulated light signal and the reflected light signal, wherein the depth map for the scene identifies a cliff in the scene and a distance between the ToF system and the cliff; and provide the depth map to the navigation system and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.
Regarding claim 20:
Chen does not explicitly teach wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not fall over the cliff.
	Bushman teaches:
wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not fall over the cliff (see at least ¶[0045], [0067], and [0087] regarding a robot passing/maneuvering under or around furniture, fixtures, cliffs, and overhangs. Also, see at least ¶[0013] and [0067] regarding the robots detection of obstacles and avoidance (i.e. which could include driving over a cliff).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. by the system of Bushman et al. wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not fall over the cliff as both systems are directed to navigation of a self-guided vehicle or robot and one of ordinary skill in the art would have recognized the established function of having wherein the navigation system is further configured to determine an adjustment to the navigation route based on the depth map, such that the robot does not fall over the cliff and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al.

Claim(s) 13, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Bushman et al. (US. Pub. No. 20180169863 A1) in further view of Koo et al. (US. Pub. No. 20080174268 A1).
Regarding claim 13:
The combination of Chen and Bushman does not explicitly teach wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals.
	Koo teaches:
wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals (see at least ¶[0013]-[0015], [0034]-[0037], and [0044]-[0048] regarding a plurality of light emitting diodes and infrared signals.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al. by the system of Koo et al. wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals as all systems are directed to autonomous vehicles or robots and one of ordinary skill in the art would have recognized the established function of having wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al.
Regarding claim 17:
The combination of Chen and Bushman does not explicitly teach wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals.
	Koo teaches:
wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals (see at least ¶[0013]-[0015], [0034]-[0037], and [0044]-[0048] regarding a plurality of light emitting diodes and infrared signals.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al. by the system of Koo et al. wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals as all systems are directed to autonomous vehicles or robots and one of ordinary skill in the art would have recognized the established function of having wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al.
Regarding claim 21:
The combination of Chen and Bushman does not explicitly teach wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals.
	Koo teaches:
wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals (see at least ¶[0013]-[0015], [0034]-[0037], and [0044]-[0048] regarding a plurality of light emitting diodes and infrared signals.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al. by the system of Koo et al. wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals as all systems are directed to autonomous vehicles or robots and one of ordinary skill in the art would have recognized the established function of having wherein the photoemitter comprises a light emitting diode configured to transmit near infrared light signals and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al.

	Claim(s) 14, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US. Pub. No. 20190220025 A1) in view of Bushman et al. (US. Pub. No. 20180169863 A1) in further view of Tang et al. (CN 108132068 A).
Regarding claim 14:
The combination of Chen and Bushman does not explicitly teach wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude.
	Tang teaches:
wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold (see at least the abstract and pages 4, 7, and 9 regarding a comparison result and a first and second threshold value.)
wherein the second threshold is lower than the first threshold (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other).)
in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a first amplitude).)
and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a second amplitude).)
wherein the second amplitude is greater than the first amplitude (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other which would also apply to the amplitudes).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al. by the system of Tang et al. wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude as all systems are directed to systems for transmitting detection light to an object and one of ordinary skill in the art would have recognized the established function of having wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al.
Regarding claim 18:
	The combination of Chen and Bushman does not explicitly teach wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude.
	Tang teaches:
wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold (see at least the abstract and pages 4, 7, and 9 regarding a comparison result and a first and second threshold value.)
wherein the second threshold is lower than the first threshold (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other).)
in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a first amplitude).)
and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a second amplitude).)
wherein the second amplitude is greater than the first amplitude (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other which would also apply to the amplitudes).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al. by the system of Tang et al. wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude as all systems are directed to systems for transmitting detection light to an object and one of ordinary skill in the art would have recognized the established function of having wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al.
Regarding claim 22:
The combination of Chen and Bushman does not explicitly teach wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude.
	Tang teaches:
wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold (see at least the abstract and pages 4, 7, and 9 regarding a comparison result and a first and second threshold value.)
wherein the second threshold is lower than the first threshold (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other).)
in response to the amplitude of the reflected light signal being greater than the first threshold, cause the particular photoemitter to transmit the modulated light signal at a first amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a first amplitude).)
and in response to the amplitude of the reflected light signal being less than the second threshold, cause the particular photoemitter to transmit the modulated light signal at a second amplitude (see at least pages 4, 7, and 9 regarding determining the corresponding intensity of emitted light intensity control signal (i.e. based on thresholds) and adjusting emission intensity accordingly (i.e. could be a second amplitude).)
wherein the second amplitude is greater than the first amplitude (see at least pages 4, 7, and 9 regarding the maximum amplitude of a pulse exceeding the first threshold but lower than a second threshold (i.e. two different thresholds where ones larger than the other which would also apply to the amplitudes).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al. by the system of Tang et al. wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude as all systems are directed to systems for transmitting detection light to an object and one of ordinary skill in the art would have recognized the established function of having wherein the controller is further configured to: compare an amplitude of the reflected light signal to a first threshold and a second threshold, wherein the second threshold is lower than the first threshold; in response to the amplitude of the reflected light signal being greater than the first threshold, cause the photoemitter to transmit the modulated light signal at a first amplitude; and in response to the amplitude of the reflected light signal being less than the second threshold, cause the photoemitter to transmit the modulated light signal at a second amplitude, wherein the second amplitude is greater than the first amplitude and predictably would have applied it to improve the obstacle detection system for a self-guided vehicle of Chen et al. as modified by Bushman et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onal et al. (US 11353588 B2) is pertinent because it relates to systems and methods that provide information about a scene based on a time-of-flight (ToF) sensor and a structured light pattern.
Onal et al. (US 20200041620 A1) is pertinent because it relates to systems and methods that provide both an image of a scene and depth information for the scene.
Lee et al. (US 20190146504 A1) is pertinent because it is a cleaning robot and a method of controlling the same, and more specifically, a cleaning robot provided to detect an obstacle in various directions and a method of controlling the same.
Steever et al. (US 20180239019 A1) is pertinent because it is a sensing method, including: emitting a signal beam; sampling the reflected signal at a sensor with a field of view larger than the signal beam; and determining a surface parameter based on the bright and dark regions associated with the sampled signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666               

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666